DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 20 is objected to because of the following informalities: 
Claim 20 is missing the period at the end of the claim.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16 recite the limitation “a first layer formed from a compacted, hydrated, complex compound”. The scope of the claim(s) is confusing, because it is not clear what is necessary to consider a compound “compacted” or “complex”, and further the Specification does not define the terms. For purposes of examination, the term “compacted” has been interpreted as “not specifically expanded” and the term “complex” has been interpreted as being met by any hydrate of an ionic compound.
Claims 2-15 are dependent on claim 1 and thus also indefinite.
Claims 17-20 are dependent on claim 16 and thus also indefinite.

Claim 6, recites the limitation “wherein hydrated complex compound comprises”. The scope of the claim(s) is confusing, because it is not clear whether this is the same compacted, hydrated, complex compound as recited in claim 1 or in addition to. If it is the same, applicant is advised to change “wherein hydrated complex compound comprises” to “wherein the hydrated complex compound comprises”.
Claims 7, 8 are dependent on claim 6 and thus also indefinite.

Claims 6, 7, are indefinite because they recite an improper Markush group. See MPEP § 2173.05(h) I. Ex parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925).
Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims. However, in this case, the scope of the claims is confusing, since it is not clear what the bounds of “selected from the group consisting of” when the members of the group are presented in the alternative. This indefiniteness may be remedied by replacing “or combinations thereof.” with “and combinations thereof.”.

Claim 8 is dependent on claim 7 and thus also indefinite.

Claim 13 recites the limitation “the compacted, hydrated, complex compound is bound to a fiber matrix”. The scope of the claim(s) is confusing, because it is not clear whether the fiber matrix is intended to be a positively recited element of the claimed composition.
Claims 14, 15 are dependent on claim 13 and thus also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 1-11, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahefkey (US 4581285).
Regarding claim 1, Mahefkey discloses layer 15 formed of a phase change material, such as hydrated salt (complex compound) that may be pressed (compacted) into a matrix (Mahefkey Col 3 Lines 14-39). Mahefkey discloses multilayers wherein the layer(s) 15 are surrounded by additional layers that may be plastic layers (Mahefkey Cols 2-3 Lines 57-13, Fig 2) which would necessarily function as a vapor barrier layer and additionally that a vapor barrier layer may be necessary (Mahefkey Col 3 Lines 45-51) wherein a vapor barrier layer would necessarily prevent vapor desorption from the hydrated complex until a heating event.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to choose at least one layer one outer layer of Mahefkey to be a vapor barrier in order to gain the benefit of shape preservation (Mahefkey Col 3 Lines 45-51).

Regarding claim 2, Mahefkey discloses metal foil layers (high thermal conductivity layer) 14 adjacent to phase change material layers 15 (Mahefkey Cols 2-3 Lines 57-13, Fig 2). 
Regarding claim 3, Mahefkey discloses an aluminum foil layer 14 (Mahefkey Col 3 Lines 2-8).
Regarding claim 4, Mahefkey discloses multiple phase change material 15 layers that may be alternated with metal foils  (Mahefkey Cols 2-3 Lines 57-13, Fig 2).
Regarding claims 5-10, Mahefkey discloses calcium chloride hydrate (CaCl2∙1H-2O) (Mahefkey Col 3 Lines 23-28), which is a (water) hydrated salt of an alkaline earth metal and a halide.

Regarding claim 13, Mahefkey discloses a fiber matrix (Mahefkey Col 3 Lines 35-45).

Regarding claim 14, Mahefkey discloses a fiber matrix (Mahefkey Col 3 Lines 35-45)
Mahefkey does not explicitly disclose that the fiber matrix is woven, layered, or intertwined strands.
However, given that Mahefkey discloses nylon and glass fiber as claimed, or alternatively silk (Mahefkey Col 3 Lines 35-45), It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that such fibrous materials would encompass at least one of woven, layered or intertwined strands as claimed. 
Regarding claim 15, Mahefkey discloses the fiber may be glass or nylon (polyamide) (Mahefkey Col 3 Lines 37-38).
Regarding claim 16, Mahefkey discloses multiple phase change material 15 layers that may be alternated with and adjacent to metal foils (high thermal conductivity layer) (Mahefkey Cols 2-3 Lines 57-13, Fig 2).
Regarding claim 17, Mahefkey discloses multilayers wherein the layer(s) 15 are surrounded by additional layers that may be plastic layers (Mahefkey Cols 2-3 Lines 57-13, Fig 2) which would necessarily function as a vapor barrier layer and additionally that a vapor barrier layer may be necessary (Mahefkey Col 3 Lines 45-51) wherein a vapor barrier layer would necessarily prevent vapor desorption from the hydrated complex until a heating event.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to choose at least one layer one outer layer of Mahefkey to be a vapor barrier in order to gain the benefit of shape preservation (Mahefkey Col 3 Lines 45-51).

Regarding claim 18, Mahefkey discloses an aluminum foil layer 14 (Mahefkey Col 3 Lines 2-8).
.

Claims 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahefkey (US 4581285) as applied to claims 1, 16, 19 as set forth above, and optionally further in view of Hong et al. (US 20080008858).
Regarding claims 12, 20 Mahefkey discloses the foil layers provide high reflectance (Mahefkey Col 2 Lines 19-22) and include aluminum (Mahefkey Col 3 Line 7) which is identical to the reflective material used in the present invention and therefore would be configured to reflect spectral frequencies as presently claimed. 
Alternatively, Hong discloses solar heat-responsive roofing material comprising a phase change material preferably has greater than 40% total reflection between 700 nm and 2500 nm (Hong 0020).
If it was determined that the front surface of Mahefkey was not sufficiently configured to reflect 700 nm to 2500 nm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select the high reflectance foil of Mahefkey for high reflection between 700 nm and 2500 nm in order to gain the benefit of effective reflection of solar radiation as taught by Hong (Hong 0020).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hormansdorfer (US 5085790) discloses heat transfer compositions that may be based on strontium hydroxide octahydrate and/or lithium hydroxide monohydrate (Hormansdorfer Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D LOWREY whose telephone number is (571)270-1455.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E. Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL D. LOWREY
Examiner
Art Unit 1787



/D.D.L/Examiner, Art Unit 1787       

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787